— Order, Supreme Court, New York County (Gomez, J.), entered January 15, 1982, denying plaintiff’s application for a preliminary injunction to restrain defendant landlord from instituting a summary proceeding for eviction in Civil Court pending a declaratory judgment in Supreme Court, unanimously reversed, on the law, with costs and disbursements, the motion for a preliminary injunction granted as of the date of the order to show cause, and the matter remanded for disposition of the action for a declaratory judgment on condition that plaintiff tender to landlord all rent due and owing and that shall become due during the pendency of that action pursuant to the terms of the lease, without prejudice to landlord by the acceptance thereof. Prior to any notice or action by the landlord to terminate the lease for an alleged breach, plaintiff-appellant commenced its action for a judgment declaring that it was not in breach and moved for a temporary restraining order to preserve the status quo. This is the procedural path laid down by First Nat. Stores v Yellowstone Shopping Center (21 NY2d 630). Plaintiff thus has recourse to the equitable power of the Supreme Court to toll the running of the period for curing any breach if one be found, a power not available to Civil Court which Special Term erroneously believed could give a complete remedy (see 150 East 57th St. Assoc, v Fletcher, 35 AD2d 947). Concur — Kupferman, J. P., Markewich, Lupiano, Lynch and Milonas, JJ.